Motion for reargument or, in the alternative, permission to appeal to the Court of Appeals.
Upon papers filed in support of the motion and the papers filed in opposition thereto, it is ordered that the motion for re-argument is granted, without costs, the memorandum and order dated and entered December 20, 2001 (289 AD2d 857) is vacated, and the following memorandum and order is substituted therefor, and it is further ordered that the motion for permission to appeal to the Court of Appeals is denied, without costs.
Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur.